Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendment filed on January 13, 2022 is acknowledged and has been entered. Claims 1, 2, 4, 5, 7, 19-23, 29 and 32-34 have been amended. Claims 3, 6, 9-18, 25-28, 30-31 and 35-45 are canceled. Claims 1-2, 4-5, 7-8, 19-24, 29 and 32-34 are pending and under examination in this Office action.

Response to Amendment
The objections to claims 1, 2, 3, 19 and 33 are now withdrawn in view of the claim amendment. 
The rejections to claims 1 and 21 under 35 U.S.C. 101 are now withdrawn in view of the claim amendment. 
The rejections to claims 1-9, 19-24, 27, 29 and 32-34 under 35 U.S.C. 112(b) is now withdrawn in view of the claim amendment. Note that part of the rejection to claim 34 was not addressed in the response and claim 34 is now objected for the correction. 
The rejection to claims 1-4, 6-9, 27, 29 and 32 under 35 U.S.C. 102(a)(1) is now withdrawn in view of the claim amendment. 
The rejections to claims 5, 19-24 and 33-34 under 35 U.S.C. 103 are now withdrawn in view of the claim amendment.
under 35 U.S.C. 112(b) and 103 are now made to the pending claims in view of the claim amendment.

Claim Objections
Claim 34 is objected to because of the following informalities:  
Claim 34, line 3: “the height of the aortic arch” should be corrected to –a height of an aortic arch--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1: Claim limitation “the data collection module is configured to collect PTT data”  has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “module” coupled with functional language “to collect” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Claim 1: “a data collection module” refers to the specification PG Pub US 2020/0229718 A1, [0064]: the data collection module may comprise a processor and data storage means, such as a flash memory. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “determining pulse transit time (PTT) between at least a first fixed location and at least a second fixed location” that renders the scope of the claim indefinite. The pulse transit time refers to the time it takes for the pulse wave to travel between two points. However, each of the terms “at least a first fixed location” and “at least a second fixed location” refers to one or more locations. It is therefore unclear that when the at least a first fixed location and the at least a second fixed location refer to more than one positions, how the PTT may be determined, i.e., it is not clear how a transit time between two points may be determined when there are more than two points present. 

Claim 1 recites “an adhesive patch” in line 6 and “an adhesive patch” in line 10. It is not clear if they refer to the same or different adhesive patches. Proper antecedent basis or ordinal number is required.
Claim 1 recites “an ultrasound transducer” in line 8 and “an ultrasound transducer” in line 12. It is not clear if they refer to the same or different ultrasound transducers. Proper antecedent basis or ordinal number is required. 
Claim 1 recites “the adhesive patch” in line 15. It is not clear whether this adhesive patch refers to “an adhesive patch” in line 6 or “an adhesive patch” in line 10. Clarification with proper amendment is required.
Claims 7 and 8 recite the term “a pulse pressure wave passing through the first fixed location”. It is not clear of the link between this pulse pressure wave and the “pulse pressure wave passing through the second fixed location” recited in claim 1. Note that the pulse transit time (PTT) is calculated based on the time that a pulse pressure wave travels from the first fixed location to the second fixed location. Hence it should be the same pulse pressure wave that passes the first fixed location then passes the second fixed location. Clarification is required. 
Claim 19 recites “a single adhesive patch” in line 2. It is not clear of the link between this single adhesive patch and “an adhesive patch” in line 6 and “an adhesive patch” in line 10. It is not clear whether each of the first and the second wearable sensor devices is comprised within an adhesive patch as recited in claim 1, then further they 
Claim 20 recites “a first adhesive patch” in line 2 and “a second adhesive patch” in line 3. It is not clear of the link between these first and second adhesive patches and “an adhesive patch” in line 6 and “an adhesive patch” in line 10. It is not clear whether each of the first and the second wearable sensor devices is comprised within an adhesive patch as recited in claim 1, then further each is comprised within a first adhesive patch and a second adhesive patch, respectively. It is suggested to use a wherein clause to clearly recite the relationship between these adhesive patches. 
Claims 21 and 22 recite “the adhesive patches” that lacks proper antecedent basis. Note that there is no plural adhesive patches recited in claim 1.
The dependent claims of the above rejected claims are rejected due to their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 2, 4-5, 7-8, 19-22, 29 and 32 is rejected under 35 U.S.C. 103 as being unpatentable over Shusterman et al., US 2014/0187941 A1, hereinafter Shusterman, in view of Sajwan et al., US 2019/0021659 B2, hereinafter Sajwan.

Claim 1. Shusterman teaches in FIGS.1, 3, 4, 6, and 11 “an ambulatory system” ([0070]: module 20 contains ECG electrodes and sensor for detecting arterial pressure waves…This miniaturized configuration is useful as a screening and first response tool for paramedics, emergency medical personnel) “for measuring blood pressure by determining pulse transit time (PTT) between at least a first fixed location and at least a second fixed location within the cardiovascular anatomy of a subject” ([0054]: FIG.4 shows simultaneous measurement of ECG and pressure-wave signals, detection of peaks in ECG and pressure wave signals, as well as measurement of the pressure wave amplitude (PA) and pulse-transit time (PTT) using the two signals; [0056]: FIG.6 shows changes in PTT, arterial pressure and pressure-wave amplitudes registered at Sites 1, 2, and 3 in FIG.3; and [0087]: FIG.6 shows example of ECG and pressure wave-forms recorded using the prototype system and sensor location shown in FIG.3. Dividing the distance traveled by the pressure wave by PTT yields the pressure wave velocity (PWV). This speed is directly proportional to arterial pressure), the ambulatory system, comprising: 
“at least a first wearable sensor device, wherein the first wearable sensor device is comprised within an adhesive patch that is configured to contact the skin of the subject” ([0097]: FIG.11 shows an example of a patch sensor… these sensors are embedded within the patch material 3, which is covered by an adhesive substance to provide good attachment to the skin surface), 
“the first wearable sensor device being configured to be positioned proximate to the first fixed location” ([0089]: FIG.8 shows the following locations or sites for tracking passage of the pressure waves in central arteries/blood vessels; [0090]-[0093]: Sites 1-4; and FIG.8), and wherein 
“the first wearable sensor device comprises an ultrasound transducer” ([0097]: FIG.11 shows an example of a patch sensor, which incorporates…a sensor adapted for registering mechanical movements of the body, particularly, passage of the pressure wave 2 (e.g.,…ultrasound sensor)); 
“at least a second wearable sensor device, wherein the second wearable sensor device is comprised within an adhesive patch that is configured to contact the skin of the subject” ([0070]: An alternative minimized configuration uses two press-wave sensors; [0097]: FIG.11 shows an example of a patch sensor… these sensors are embedded within the patch material 3, which is covered by an adhesive substance to provide good attachment to the skin surface), 
[0089]: FIG.8 shows the following locations or sites for tracking passage of the pressure waves in central arteries/blood vessels; [0090]-[0093]: Sites 1-4; and FIG.8) and wherein 
“the second wearable sensor device comprises an ultrasound transducer” ([0097]: FIG.11 shows an example of a patch sensor, which incorporates…a sensor adapted for registering mechanical movements of the body, particularly, passage of the pressure wave 2 (e.g.,…ultrasound sensor)), 
“a data collection module (4, 80, 100) that is in communication with the first wearable sensor device and the second wearable sensor device, wherein the data collection module is comprised within the adhesive patch” ([0066]: d. a processing module 80; [0067]: e. an optional communication unit 100; [0078]: an optional communication unit 100 allows data transmission to an external user terminal and/or Internet cloud. The transmission can be wireless; [0097]: FIG.11: the patch may also contain a communication module 4; and [0070]: an alternative minimized configuration uses two pressure-wave sensors (i.e., in configuration, the 2nd pressure-wave sensor/signal replaces the ECG sensors/signal; and [0069]: sensors including ultrasound can be used for tracking arterial pressure waves)) – the communication module 4 or the communication unit 100 in the patch (i.e., the “data collection module” as claimed) wirelessly transmits data, hence is in communication with the wearable sensor devices. The alternative configuration in [0070] teaches two pressure-wave sensors comprised in a patch, hence, the communication module 4 would communicate with both of the pressure-wave sensors (i.e., “the first wearable sensor device and the second wearable sensor device” as claimed), wherein
“the data collection module” (4, 20, 40, 80 and 100) further comprises 
“an integral power supply and a sender/receiver module comprising a wireless transmitter” ([0078]: an optional communication unit 100 allows data transmission to an external user terminal and/or Internet cloud; [0073]: processing module 80 receives filtered signals from the preprocessing module 40 and performs the processing and classification steps; and [0097]: FIG.11: the patch may also contain a communication module 4 (e.g., Bluetooth, ZigBee, Wi-Fi, etc) – since the processing module 80, the communication unit 100 and the communication module 4 within the patch receives filtered signals and transmits data to the external device, Shusterman is considered at least implicitly teaching that the data collection module (4, 80 and 100) comprises a sender module (for transmitting the data out) and a receiver module (for receiving filtered signals). In addition, either Bluetooth, ZigBee or Wi-Fi is a wireless transmitter. Particularly, ZigBee is a wireless mesh network standard targeted at battery powered devices in wireless control and monitoring applications. Hence, with the communication module being ZigBee, it implicitly teaches that the wearable sensor device is a battery powered device;
 “the first wearable sensor device is configured to detect a timing cue within a cardiac cycle of the subject” ([0021]: The time of the peak of the electrocardiographic R wave or some other time point on the ECG signal can be also used as one of the measurement time points (as an approximate start time of the pressure wave being generated by heart’s contraction), and wherein 
[0022]: Pressure wave amplitude (FIG.3) including its 1st, 2nd and 3rd peak; and [0058]: FIG.8 is an example of sensor locations along major arteries for tracking pressure waves), and wherein 
“the data collection module is configured to collect PTT data (FIGS.4-6) relating to a transition of the pulse pressure wave passing through the second fixed location (FIG.3)” ([0069]: the acquisition module 20 is connected to sensors for measuring at least one signal generated or associated with the passage of arterial pressure waves along the vascular tree; and [0082]: the pulse transit time (PTT), which is determined as the time interval between the most prominent ECG peak and the peak of the passing pressure wave; and [0087]: FIG.6 shows example of ECG and pressure wave-forms recorded using the prototype system and sensor location shown in FIG.3. Dividing the distance traveled by the pressure wave by PTT yields the pressure wave velocity (PWV)). 

In regard to the feature of “the data collection module further comprises an integral power supply and a sender/receiver module comprising a wireless transmitter”, if Shusterman is considered not providing an explicit and clear teaching, in an analogous ultrasound sensor for bio-information acquisition field of endeavor, Sajwan teaches that the data collection module further comprises
“an integral power supply and a sender/receiver module comprising a wireless transmitter” ([0018]: a wireless medical telemetry system (WMTS); and [0023]: WMTS can include at least one battery powered module worn by the patient for collection and transmission of physiologic parameters; and FIGS.7-9 illustrate various wireless transmission mechanism between the patch(es), the data receiver and the data processor).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the data collection module of Shusterman employ such a feature of further comprising “an integral power supply and a sender/receiver module comprising a wireless transmitter” as taught in Sajwan for the advantage of “remotely monitoring, detecting, and/or diagnosing a patient”, as suggested in Sajwan, [0007]. A wireless transmitter with an integrated power supply provides well-known advantage of not requiring additional wire components for data transfer and for power, hence is suitable for remote operation.

Claim 2. Shusterman and Sajwan combined teaches all the limitations of claim 1.
Shusterman further teaches that the ambulatory system is configured to
“determine a pulse wave velocity (PWV) measurement from the PTT” ([0087]: FIG.6 shows example of ECG and pressure wave-forms recorded using the prototype system and sensor location shown in FIG.3. Dividing the distance traveled by the pressure wave by PTT yields the pressure wave velocity (PWV)).  

Claim 4. Shusterman and Sajwan combined teaches all the limitations of claim 2.
Shusterman further teaches that the first wearable sensor device comprises 
[0097]: FIG.11 shows an example of a patch sensor, which incorporates two electrocardiographic sensors 1).  

Claim 5. Shusterman and Sajwan combined teaches all the limitations of claim 4.
Shusterman further teaches that
“the timing cue is a time of at least a part of a QRS complex on the surface ECG” ([0021]: The time of the peak of the electrocardiographic R wave or some other time point on the ECG signal can be also used as one of the measurement time points (as an approximate start time of the pressure wave being generated by heart’s contraction).  

Claim 7. Shusterman and Sajwan combined teaches all the limitations of claim 1.
Shusterman further teaches that the first wearable sensor device is configured to 
“detect a pulse pressure wave passing through the first fixed location” ([0054]: FIG.4 shows simultaneous measurement of ECG and pressure-wave signals, detection of peaks in ECG and pressure wave signals, as well as measurement of the pressure wave amplitude (PA) and pulse-transit time (PTT) using the two signals).  

Claim 8. Shusterman and Sajwan combined teaches all the limitations of claim 7.
Shusterman further teaches that 
“the timing cue is a pulse pressure wave passing through the first fixed location” ([0021]: The time of the peak of the electrocardiographic R wave or some other time point on the ECG signal can be also used as one of the measurement time points (as an approximate start time of the pressure wave being generated by heart’s contraction; and [0054]: FIG.4 shows simultaneous measurement of ECG and pressure-wave signals, detection of peaks in ECG and pressure wave signals, as well as measurement of the pressure wave amplitude (PA) and pulse-transit time (PTT) using the two signals) – since the ECG and the pressure-wave signals are simultaneously measured, the start time (i.e., the “timing cue” as claimed) is the time when the pressure wave passes through the first fix location where the ECG sensor is located.  
  
Claim 19. Shusterman and Sajwan combined teaches all the limitations of claim 1.
Shusterman further teaches that 
“the first wearable sensor device and the second wearable sensor device are comprised within a single adhesive patch” ([0070]: an alternative minimized configuration uses two pressure-wave sensors (i.e., in configuration, the 2nd pressure-wave sensor/signal replaces the ECG sensors/signal; and [0069]: sensors including ultrasound can be used for tracking arterial pressure waves).  

Claim 20. Shusterman and Sajwan combined teaches all the limitations of claim 1.
Shusterman further teaches that 
“the first wearable sensor device is comprised within a first adhesive patch and the second wearable sensor device is comprised within a second adhesive patch” ([0087]: FIG.6 shows example of ECG and pressure wave-forms recorded using the prototype system and sensor location shown in FIG.3) – in FIG.3, separate patches are used.  

Claim 21. Shusterman and Sajwan combined teaches all the limitations of claim 1.
Shusterman does not teach that a part or all of one or more of the patches are implanted subcutaneously.  
However, in an analogous ultrasound sensor for bio-information acquisition field of endeavor, Sajwan teaches that
“a part or all of one or more of the adhesive patches are configured to be implanted subcutaneously” ([0027]: the patch 10 for use is a wireless patch…the patch is implantable. The patch 10 can be implanted subcutaneously).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the patches of Shusterman employ such a feature of having a par or all being implanted subcutaneously as taught in Sajwan for the advantage of “remotely monitoring, detecting, and/or diagnosing a patient” by acquiring “active signals include acoustic signals for blood-oxygen, body-impedance, ultrasound, etc”, as suggested in Sajwan, [0007] and [0026]. 

Claim 22. Shusterman and Sajwan combined teaches all the limitations of claim 1.
Shusterman further teaches that 
“one or more of the adhesive patches are configured to be located on a surface of the body of the subject” ([0097]: FIG.11 shows an example of a patch sensor… these sensors are embedded within the patch material 3, which is covered by an adhesive substance to provide good attachment to the skin surface).  

Claim 29. Shusterman and Sajwan combined teaches all the limitations of claim 1.
Shusterman further teaches that 
“one or more of the first wearable sensor device and the second wearable sensor device also comprise sensors configured to measure one or more of galvanic skin response, temperature, heart rate, photoplethysmography, and motion” ([0097]: FIG.11 shows an example of a patch sensor which incorporates…a sensor adapted for registering mechanical movements of the body, particularly, passage of the pressure waves 2 (e.g.,…photoplethysmographic sensor, voltage-clamp sensor)).  

Claim 32. Shusterman and Sajwan combined teaches all the limitations of claim 1.
Shusterman further teaches that 
“the at least a first and at least a second fixed location are part or all of body structures selected from one or more of: aortic arch, descending aorta, inferior vena cava, superior vena cava, brachial artery, femoral artery and carotid artery” ([0089]: FIG.8 shows the following locations or sites for tracking passage of the pressure waves: [0092]: Site 3: Descending aorta).  

Claims 23 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Shusterman in view of Sajwan, further in view of in view of Mizukami et al., US 2016/0345930 A1, hereinafter Mizukami.

Claim 23. Shusterman and Sajwan combined teaches all the limitations of claim 1. 
Neither Shusterman nor Sajwan teaches that one or more of the patches comprise a biocompatible adhesive.  
However, in an analogous blood pressure measurement device field of endeavor, Mizukami teaches that 
“one or more of the adhesive patches comprise a biocompatible adhesive” ([0058]: The adhesive base includes a pressure-sensitive adhesive layer that can be removably attached to the surface of the skin).

Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the first device and the second device of Shusterman and Sajwan combined employ such a feature of being comprised within a first patch and a second patch, respectively, that comprise biocompatible adhesive as taught in Mizukami for the advantage of “to be situated at a given probe-to-probe distance so that the scanning planes thereof are parallel to each other” for “accurately measuring blood pressure when using a non-invasive blood pressure measurement method, and implement continuous blood pressure measurement on a beat basis”, as suggested in Mizukami, [0058] and [0003]. 

Claim 33. Shusterman and Sajwan combined teaches all the limitations of claim 1. 
Neither Shusterman nor Sajwan teaches that the first wearable sensor device and the second wearable sensor device are positioned in registry with at least one ultrasound echo window. 
However, in an analogous blood pressure measurement device field of endeavor, Mizukami teaches that 
“any of the devices are positioned in registry with an ultrasound echo window” ([0060]: the measurement target blood vessel is not limited to the carotid artery but may be another artery…such as the subclavian artery or the aorta; and FIG.2: the ultrasound transducers are positioned over the blood vessel with a given distance Lp between the probes).
The fixed distance Lp between the probes is considered a registration of the device with the echo window.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the any of the devices of Shusterman and Sajwan combined employ such a feature of being positioned in registry with an ultrasound echo window as taught in Mizukami for the advantage of “to be situated at a given probe-to-probe distance so that the scanning planes thereof are parallel to each other” for “accurately measuring blood pressure when using a non-invasive blood pressure measurement method, and implement continuous blood pressure measurement on a beat basis”, as suggested in Mizukami, [0058] and [0003].  

Claim 34. Shusterman and Sajwan combined teaches all the limitations of claim 33. 
Neither Shusterman nor Sajwan teaches the selected ultrasound echo window. 
However, in an analogous blood pressure measurement device field of endeavor, Mizukami teaches that 
“the ultrasound echo window is selected from one or more of apical long axis, suprasternal, parasternal long axis left ventricle, parasternal short axis aortic valve level, posterior at the height of an aortic arch, posterior immediately superior to an iliac bifurcation, carotid artery left, carotid artery right, subcostal four chamber short axis [0060]: the measurement target blood vessel is not limited to the carotid artery but may be another artery…such as the subclavian artery or the aorta; and FIG.2: the ultrasound transducers are positioned over the blood vessel with a given distance Lp between the probes).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the devices of Shusterman and Sajwan combined employ such a feature of being registered with an ultrasound echo window that is the carotid artery, either the carotid artery left or the carotid artery right, as taught in Mizukami for the advantage of “to be situated at a given probe-to-probe distance so that the scanning planes thereof are parallel to each other” for “accurately measuring blood pressure when using a non-invasive blood pressure measurement method, and implement continuous blood pressure measurement on a beat basis”, as suggested in Mizukami, [0058] and [0003]. 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Shusterman in view of Sajwan and Mizukami, as applied to claim 23, further in view of Silveira et al., US 2015/0230743 A1, hereinafter Silveira.

Claim 24. Shusterman, Sajwan and Mizukami combined teaches all the limitations of claim 23.
Neither Shusterman, Sajwan nor Mizukami teaches that the biocompatible adhesive is a hydrocolloid adhesive.  
Silveira teaches that
“the biocompatible adhesive is a hydrocolloid adhesive” ([0028]: the patient-contacting surface 46 may include an acrylic adhesive, a silicon-based adhesive, or a hydrocolloid adhesive).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the patch of Shusterman, Sajwan and Mizukami combined employ such a feature of comprising a biocompatible adhesive that is a hydrocolloid adhesive as taught in Silveira for the advantage of “providing enhanced comfort for the patient and avoiding damage to the patient’s skin when the sensor is removed or repositioned”, as suggested in Silveira, [0028]. 

Response to Arguments
Applicant’s arguments in regard to the claim interpretation of claim 1 that invokes 35 U.S.C. 112(f) have been fully considered but they are not persuasive. 
The claim interpretation of claim 1 under 35 U.S.C. 112(f) is maintained as the amended limitation of “a data collection module is configured to collect PTT data” remains being invoked 35 U.S.C. 112(f). This claim limitation does not use the word “means,” but is nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  See MPEP 2181.I.A: The following is a list of non-structural 
Applicant’s arguments in regard to the teaching of Elfring have been fully considered but they are moot. In view of the claim amendment, the previously issued art rejection are now withdrawn and new grounds of rejection are now made. The new grounds of rejection no longer relies upon Elfring for the teaching of the claimed limitations, including the amended features. 
In the new ground of rejection to claims 1, 2, 4-5, 7-8, 19-22, 29 and 32 under 35 U.S.C. 103, the previously identified pertinent art Shusterman is now cited for the teaching of the limitations of the above identified claims, including the amended features associated with the wearable sensors and the data collection module. The previously cited reference Sajwan is now relied upon for an explicit and clear teaching of the data collection module comprising an integral power supply and a sender/receiver module comprising a wireless transmitter. Hence, Shusterman and Sajwan combined teaches all the limitations of the above claims.
Applicant’s assertions for the teaching of some particular claim features are addressed below: 
 the first assertion on p.9 of the Remarks, Shusterman at least implicitly teaches “the data collection module further comprises an integral power supply and a sender/receiver module comprising a wireless transmitter” in [0078], [0073], [0097] and FIG.11. Sajwan further explicitly teaches the same features in [0018] and [0023].
In regard to the second assertion on p.9 of the Remarks, Shusterman teaches “the first wearable sensor device comprises an ultrasound transducer [and] the second wearable sensor device comprises an ultrasound transducer” in [0097] and FIG.11. Note that Shusterman teaches in FIG.3, FIG.8 and [0090]-[0093] for multiple wearable sensor device placed on multiple sites for tracking passages of the pulse wave. Further note that this limitation is rejected under 35 U.S.C. 112(b) for reciting two identical terms “an ultrasound transducer”.
In regard to the third assertion on p.10 of the Remarks, Shusterman teaches “the first wearable sensor device is comprised within an adhesive patch [and] the second wearable sensor device is comprised within an adhesive patch” in [0089]. Note that Shusterman teaches in FIG.3, FIG.8 and [0090]-[0093] for multiple wearable sensor device placed on multiple sites for tracking passages of the pulse wave, hence the two adhesive patches are two different adhesive patched (since they are placed at two different sites). Shusterman also teaches in [0070] that the ECG sensor may be replaced with the second [ultrasound] pressure sensor, hence both ultrasound transducers (being the first and the second wearable sensor devices) are comprised within the same adhesive patch. Further note that this limitation is rejected under 35 U.S.C. 112(b) for reciting two identical terms “an adhesive patch”.
the fourth assertion on p.10 of the Remarks, Shusterman teaches an “ambulatory system” in [0070], in which it explicitly teaches that the configuration is useful for paramedics and emergency medical personnel.
The previously cited reference Mizukami remains being replied upon for the teaching of the features of claims 23 and 33-34.
The previously cited reference Silveira remains being replied upon for the teaching of the features in claim 24.
Based on the above considerations, claims 1-2, 4-5, 7-8, 19-24, 29 and 32-34 remain rejected.

Conclusion
  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-SHAN YANG/Primary Examiner, Art Unit 3793